Citation Nr: 1536578	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-00 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a stroke and seizure, to include as secondary to service-connected coronary artery disease and hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from duty from July 1965 to February 1978 and from April 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in May 2015, which granted a Joint Motion for Remand, vacating a September 2014 Board decision and remanding the case for additional development.  The issue initially arose from a July 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an annual clothing allowance has been raised in a June 2015 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


REMAND

In a May 20015 Order, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand which found that additional VA assistance was required to consider and adjudicate the entitlement theory that the Veteran's coronary artery disease medication caused a minor trauma to progress beyond its natural progression leading to a subdural hematoma.  Therefore, an additional medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent VA medical records not yet associated with the record, and associate them with the record.  

2.  Schedule the Veteran for a VA examination with a medical doctor specialist with appropriate expertise to provide the requested opinion.  The examiner should provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's coronary artery disease medication caused a minor trauma to progress beyond its natural progression leading to a subdural hematoma.  The examiner should discuss the theory presented that the blood thinner medication prescribed for coronary artery disease made the Veteran susceptible to minor traumas such as striking his head on a door or sneezing hard, that as initial traumatic events can lead to subdural hematomas, and should reconcile the opinion provided with the October 2013 opinion from Dr. Meredith that the subdural hematomas were likely the direct result of trauma.  All necessary tests and studies should be conducted.  The rationale for the opinion should be provided.

3.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(2015).

